DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,197,947 to Botros et al., (hereinafter “Botros”) in combination with  US PGPub 2015/0367605 to Morikawa et al., (hereinafter “Morikawa”) or US PGPub 20150367601 to Ando et al., (hereinafter “Ando”), in combonation with US 4120916 to Meyer, Jr. et al., (hereinafter “Meyer”) or US PGPub 2009/0117330 to Shiina et al., (hereinafter “Shiina”) and as evident from Crystallization Behavior of Propylene-Butene Copolymers: The Trigonal Form of Isotactic Polypropylene and Form I of Isotactic Poly(1-butene) by De Rosa et al., (hereinafter De Rossa)
Botros discloses hot melt adhesive compositions comprising an adhesive composition comprising an acid-modified polyolefin (A)  a 
As a polyethylene component, Botros discloses either an ethylene-alpha olefin copolymer, or an olefin polymer resin, which may be  LDPE,  LLDEPE, HDPE or  various other polyethylenes.  See col. 3, line 43 to col. 4, line 32. 
As the acid modified polymer, an acid modified polypropylene that includes polypropylene (PP) homopolymers as well as copolymers with, for example, higher olefins, is expressly disclosed in Grafted Polyolefin, col. 2, line 40 et seq. 
The reference does not address the melting temperatures (Tm) of either of the components or the compositions, thus implying that components of any known Tm are suitable for its invention.  It is noted, the components disclosed by the reference either inherently exhibit the claimed melting points, or components that exhibit the claimed melting points would have been obvious.
The disclosed propylene-butene copolymer comprises 1 to 15 wt% of propylene.  Such copolymers inherently exhibit the claimed melting point (Tm) as evident from De Rosa, Table 1.

The melting point exhibited by at least LLDPE, or LDPE  is commonly within the claimed ranges.  See, for example, Meyer, col. 2, lines 62-63, 
It is further noted that it is texbook known in the art that  melting point of  various types of polyethylenes (PE) falls within the claimed range of  90°C or higher and 130°C or lower.  See, for example, Shiina [0127].
The amounts of respective components disclosed in the reference make the claimed relative amounts of the components at least obvious.  See, for example, claim 1,  or illustrative examples.  From amounts and ratios disclosed in claim 1 the claimed amounts would have been obvious. In illustrative example 7, for instance,  components B (Elast-1) is present in the amounts of 20 wt %. Component C (BR-1) is present in the amount of 49.87 wt % and components A (Mgraft-1) is present in the amount of 10 wt %.  That is, components B  and C are present in the amounts 200 and  499 parts respectively, per 100 parts of component A.

	The Botros reference expressly discloses that the hot melt adhesives are suitable for bonding a polyolefin substrate and polar material, such as EVA, see col. 4, lines 56 to col. 5, line 36.
The invention as claimed, therefore, would have been obvious from  the combined disclosure of the cited references and choosing specific components or components with Tm corresponding to the claimed from lists of expressly disclosed components and known components with Tm corresponding to the claimed would have been obvious with reasonable expectation of success in the absence of showing unexpected results that can be attributed to specifically claimed components and their Tm. 

Claim s 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4120916 to Meyer, Jr. et al., (hereinafter “Meyer”) in . 
Meyer discloses adhesive composition capable of being used as a hot-melt adhesive comprising a blend of 
(1) 3 to 20 weight percent polyethylene having a melting point of 95 
to 115 C ( thus fully corresponding to the claimed component C); 
   	(2) 94 to 60 weight percent of amorphous poly-alpha-olefin, and
   	(3) 3 to 20 weight percent of crystalline  polypropylene.  See claim 1
As the amorphous poly-alpha-olefin Meyer expressly discloses suitability of propylene-butene polymers with melting point of n0t greater than 120 C, col. 3, lines 34-65, which makes the claimed component (B) at least obvious. 
Among suitable crystalline polyolefins, Meyer discloses  polypropylenes (PP) modified with maleic anhydride,  col. 4, lines 23-28. 
From the amounts of each components disclosed, for example, in claim 1 of Meyer, the respective amounts of components A, B, and C as claimed would have been obvious (as overlapping in disclosed and claimed ranges).

With the respective amounts of components as disclosed in the reference and the respective melting point of each of the components used, it is reasonable expected that at least some the adhesive compositions within the scope of the compositions disclosed by Botros and obtained from miscible blend of the disclosed components would exhibit the claimed melting temperature.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
The invention as claimed, therefore, would have been obvious from  the combined disclosure of the cited references and choosing specific components or components with Tm corresponding to the claimed from lists of expressly disclosed components and known components with Tm corresponding to the claimed would have been obvious with reasonable . 

Claim s 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4120916 to Meyer, Jr. et al., (hereinafter “Meyer”) in combination with  US PGPub 2015/0367605 to Morikawa et al., (hereinafter “Morikawa”) or US PGPub 20150367601 to Ando et al., (hereinafter “Ando”) and further in combination with  over US Patent 8,197,947 to Botros et al., (hereinafter “Botros”).
The disclosures of Meyer, Ando and Morikawa are discussed above. 
Meyer, while disclosing the hot melt adhesives a suitable for bonding corrugated boards, but does not disclose the use of the hot melt adhesives for bonding a polyolefin substrate and polar material to create a laminate. 
	The Botros reference expressly discloses that polyolefin based  hot melt adhesives similar to those disclosed in  Meyer are suitable for various applications, including bonding paper, wood or polymers, including bonding a polyolefin substrate and polar material, such as EVA, see col. 4, lines 56 to col. 5, line 36.  
Therefore, it would have been obvious to use hot melt adhesives of Mayer  for bonding a polyolefin substrate and polar material as one known 
Illustrative and comparative examples (as well as data in the 1-13-2021 Declaration) are noted, however the results fail to provide probative evidence of unexpected results that are commensurate in scope with the claimed invention and can be clearly attributed to the difference between the claimed invention and embodiments of the closest prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner




ISZ